Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on March 18, 2022.  There are forty-two claims pending and forty-two claims under consideration. Claims 1, 2, 5, 11-14, 19, 25, 32-34, 38, 45, 47, 48, 55, 57, 58, 60 and 62-70 have been cancelled. This is the third action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 18, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 3, 4, 6-10, 15-18, 20-24, 26-31, 35-37, 39-44, 46, 49-54, 56, 59, 61 and 71 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound or composition of Formula (II) where X is C-halo; Ring A is selected from a C3-6 cycloalkyl or a 3-6 membered heterocyclic group; and Cy is C6-10 aryl or 5-10 membered heteroaryl, does not reasonably provide enablement for all of the other groups listed within the broad Claim 3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Applicants have presented arguments stating that one skilled in the art would be able to make and use the invention without undue experimentation. It is the Applicants’ stance that all of the instant claims are enabled the information provided in the Specification amply supports compounds of Formula (II). 
	There is no disagreement that the Applicants have put forth specific examples of compounds within the current Specification.  Applicants have provided working examples of approximately forty enabled embodiments. The Applicants infer that because examples have been shown and the Specification provides details on their synthesis that this is the final step and they are enabled for any remaining Markush groups.  However, this is not the case.  Applicants have not discussed the second step in determining enablement. The second step in determining the scope of enablement of a claim or claims is to ask, "Are the enabled embodiments representative of the full scope of the claim?"  It would seem acceptable for a chemist skilled in the art to determine that "if a chloro group was synthesized, then other halogen atoms, such as a fluoro or bromo group could be accomplished with routine experimentation" or “if a dimethylamino group was synthesized, other alkyl amino groups could also be synthesized with routine experimentation” all while expecting a similar result.  So, to an extent, these examples do embody groups larger than just themselves. However, when all of the enabled embodiments demonstrated only contain where R7 is F, the application fails to show the Applicants are in possession of a compound of Formula (II) where R7 can be H, C1-6 alkyl, C1-6 haloalkyl, halo, D or CN. Alternatively, when Ring A can be C3-10 cycloalkyl or 4-14 membered heterocycloalkyl after only demonstrating a miniscule number of examples, is to make a rather large leap and an extrapolation that would not be chemically or logically sound. That is, because a select group of examples has been shown that any and all of the Markush groups would be enabled is not prudent. The aforementioned groups that are considered enabled do not embody or encompass all of the varied Markush groups listed. The limited examples synthesized and provided do not demonstrate that the Applicants possess the full scope of the invention. While the disclosure distinctly teaches how to make certain embodiments of the invention, it fails to demonstrate that the Applicants are in full possession of the entirety of the claimed invention. The arguments have not been found persuasive.  The rejection is hereby maintained.     
Conclusion
	Claims 3, 4, 6-10, 15-18, 20-24, 26-31, 35-37, 39-44, 46, 49-54, 56, 59, 61 and 71 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699